Citation Nr: 1515727	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for toenail fungus.

8.  Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION


The Veteran served on active duty in the Merchant Marine from May to August 1945 and served on active duty in the United States Army from September 1950 to September 1952. This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A March 2014 rating decision granted entitlement to service connection for hearing loss, 30 percent disabling, and granted entitlement to service connection for tinnitus, 10 percent disabling.  Both of these grants were effective on June 25, 2008.  Consequently, the issue of entitlement to service connection for hearing loss is no longer part of the current appeal.   

A claim for entitlement to service connection for a low back disability was denied by an unappealed rating decision in May 2005.  The Veteran attempted to reopen his claim for entitlement to service connection for a low back disability in June 2008.  The June 2012 Statement of the Case denied the claim for entitlement to service connection for a low back disability on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a low back disability, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
The Veteran was notified by VA in August 2014 that he was scheduled to testify at a travel board hearing before a Veterans Law Judge sitting at the RO on September 11.2014.  However, the Veteran indicated later in August 2014 that he no longer wished to testify at a personal hearing.  Consequently, the request for a personal hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The reopened issue of entitlement to service connection for a low back disability and the other service connection issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low back disability was denied by rating decision in May 2005; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the May 2005 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since May 2005 to reopen the claim of entitlement to service connection for a low back disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a low back disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a low back disability, which it is contended was incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  
"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a low back disability was denied by rating decision in May 2005 because the evidence does not show that a low back disability was incurred in or caused by service.  There is evidence on file indicating that the Veteran was notified of the denial.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the May 2005 rating decision consisted of the Veteran's September 1952 separation examination report, private treatment reports dated from November 1993 to March 2005, VA treatment records dated from November 2001 to September 2004, and a May 2005 Finding of the Unavailability of Service Treatment Records.
The Veteran's September 1952 separation examination report does not reveal any complaints or clinical findings of a low back disability.  

It was noted in Everett Clinic records for October 1997 that the Veteran complained of back problems for a number of years.  Lumbosacral pain and strain with left sciatica was noted in December 1999.  VA treatment records for May 2001 reveal chronic low back pain, likely osteoarthritis.

Evidence received since May 2005 includes a September 2008 statement from the Veteran and VA treatment records dated from November 2008 to March 2014.

The Board has reviewed the evidence received into the record since the May 2005 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a low back disability.    

The September 2008 statement from the Veteran is new because it has not previously been received by VA, and it is material because it indicates that the Veteran continues to have problems with low back disability that he contends is related to a spinal tap that he was given in service.  As most of the Veteran's service treatment records are unavailable, his contention of receiving a spinal tap in service is considered credible.  This statement relates to the element of whether the Veteran has a chronic low back disability due to service.  As such, this statement raises a reasonable possibility of substantiating the claim for service connection for a low back disability, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened; and to that extent only, the appeal is granted.
REMAND

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture, as there is no nexus opinion on file on whether the Veteran has a low back disability due to service.  

Although the Veteran also contends that the other disabilities at issue are also related to a spinal tap he was given in service for his complaints of headaches, there is no nexus opinion on file on whether he has any of the disabilities at issue due to service.

The Board notes that only the Veteran's September 1952 separation examination report is of record despite VA's attempt to obtain all of his service treatment records.  In cases, such as the present case, where some of the Veteran's service records are unavailable through no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO will send the record to an appropriate medical professional for an opinion on the etiology of the disabilities at issue.  The VA evaluator should be asked to review the evidence of record, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability, right knee disability, right wrist disability, right foot disability, right hip disability, toenail fungus, and/or varicose veins began in service, was cause by service, or is otherwise related to the Veteran's active military service, to include the spinal tap the Veteran says he had in service.

If it is determined that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The record, including a copy of this remand, must be made available to the reviewer/examiner in conjunction with the evaluation. 

The evaluator is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the evaluator responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.  In other words, in light of Jones v. Shinseki, 23 Vet. App. 382 (2010), the reviewer must clearly identify precisely what facts cannot be determined, [i.e.] whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes and also identify what would be needed in order to provide an opinion.

A complete rationale must be provided for any opinion offered.

2.  After the above, the AMC/RO will re-adjudicate the Veteran's claims for entitlement to service connection for a low back disability, a right knee disability, a right wrist disability, a right foot disability, a right hip disability, toenail fungus, and varicose veins based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


